WALKER, P. J.
Plaintiff, as administrator of the estate of James E. Reilly, deceased, brought suit against defendant, a railway company, in the circuit, court of Howard county, under section 5426, Revised Statutes 1909, for $10,000 damages for the death of said Reilly through the alleged negligence of the defendant. Upon a trial a verdict and judgment was rendered in favor of plaintiff in the sum of $8000, from which defendant appeals.
James B. Reilly, at the time of the accident and for three years prior thereto, had been employed by defendant as a railway brakeman on one of its trains running from Hannibal to New Franklin. On the night *34of July 5, 1909, while in the discharge of his duty as a brakeman, at Wilcox, a coal station, he was directed with the aid of the engineer, to take two empty cars from an elevated track opposite certain coal chutes and set two other cars loaded with coal thereon, and in so doing he was caught and crushed to death between one of the cars and the wall of the coal chutes.
Defendant’s track on the platform opposite the coal chutes was about fourteen feet above the level of the ground; the level portion of same, about 200 feet long, was reached by a switch track laid on an incline formed of trestle work; at the north end of the platform were six coal chutes; these chutes extended above the elevated track eight feet, and each was provided with a trap door to load coal into tenders of engines on the main line; the back of the chutes presented a solid wooden wall adjacent to the back of the platform or elevated track. The height of the wall above the platform was something more than six feet; the track on this platform was parallel with the wall, the nearest rail of same being about thirty-seven inches from the wall; the distance from the outer edge or side of a car when on this elevated track, to the face of the wall, was seven inches. On the opposite side of the track from the wall the body of a car, when on the elevated track, extended over the full width of the platform; the cars were provided with automatic couplers, and when the engine backed up to the first car, as directed by Reilly, it coupled without difficulty, but the coupler failed to work on the second car, and Reilly went over or through the cars, evidently open coal cars, and got down between them to open the. coupler. This he did, and instead of climbing into the car and signaling the engineer to move the engine, he stepped out,, between the track and the wall of the chute, and signaled the engineer with his lantern, and the latter responding thereto moved the cars with the result above stated.
*35The contention of the plaintiff is that the defendant should have furnished a space sufficiently wide between the outside of the car and the wall to enable one after coupling cars to stand there in safety, or, in other words, that it was negligence on the part of the defendant to leave only seven inches of space between a car on the elevated track or platform and the wall; that Reilly although familiar with the location, was not chargeable with contributory negligence in stepping into this space, instead of climbing back into the car before he gave the signal.
The petition summarized is as follows:
riaintiff alleges his appointment as administrator of the estate of James E. Reilly and that he brings this suit as such; that deceased was an unmarried man, twenty-two years of age, who left surviving him no wife or minor child or children, but a father, mother and brothers and sister, as his next of kin; that at the station of Wilcox on defendant’s line of railway it had constructed an elevated track reached by inclined trestle work, and had built thereon a platform elevated about fourteen feet above the surface of the ground, over and upon which cars were moved by defendant for the transfer of coal from the cars into coal chutes; that said platform was built along the back of the chutes; that the back of the chutes extended, about eight feet above the elevated track and platform and was solidly boarded up, forming a dead wall for a length of about forty feet; that the intervening space between the back of the chutes and the- sides of cars standing on the tracks opposite thereto, was not sufficiently wide to afford employees a safe place to work while engaged in coupling and uncoupling cars on said elevated track; that defendant had negligently failed to construct and maintain a platform, walk-way or passage on the side of said elevated platform opposite said wall upon which defendant’s employees might stand in safety when coupling or uncoupling cars on said elevated track, and *36while the same were being'moved thereon, and by reason of the premises said elevated track, platform, etc., were unsafe for the use of the employees of defendant who were required in the discharge of their duty to go and be upon said elevated platform and track in moving cars to and from said chutes, and in coupling and uncoupling cars thereon; that deceased was a brakeman on one of defendant’s trains, and while in the performance of his duties as such, was directed to take two empty cars standing on the elevated track immediately opposite the coal chutes from the platform and place two other cars loaded with coal thereon; that it then and there became his duty to go upon said elevated track and platform and couple the engine with the said cars and couple the cars thereon together; that he had coupled the engine to the nearest car, and had gone to the end of the other car to make another coupling, and while so engaged at about the hour of nine o’clock at night, on the 5th day of July, 1909, by reason of the aforesaid negligence of defendant he was caught in the narrow space between the side of the car coupled to the engine and the back of said coal chutes, and his body crushed and such injuries inflicted that he then and there died. Plaintiff in his prayer states that the death of said Reilly was caused by the negligence of defendant and that plaintiff as administrator of the estate of deceased is entitled to recover the sum of ten thousand dollars by reason of said death.
Defendant demurred to the petition' on the ground that it failed to state facts sufficient to constitute a cause of action; that it affirmatively appeared on the face of the petition that deceased was guilty of contributory negligence; that he had full knowledge of the conditions and dangers incident to his employment, which were open, obvious and apparent to him, and that he had assumed the risk of any injury sustained. This demurrer was overruled, and defendant answered *37over, first, by general denial, and further that whatever injuries deceased sustained, if any, were occasioned by his own negligence contributing directly thereto, in that he went upon the elevated track and after he had made the coupling he negligently got upon the platform between the cars and the wall of the chute while the cars were being moved, instead of putting himself in a position of safety by getting upon the car before the same was moved; and, further, that he negligently placed himself on the side of the car next to the wall, and gave a signal for the moving of the engine necessary for the coupling of the cars, and in so doing placed himself in a position of danger; that he was further negligent in giving signals with his lantern for the movement of the engine and- cars while standing between the wall and the sides of the cars instead of placing .himself in a .position of safety before-giving the signal, as he might have done, from one of said cars; that he was further negligent in taking his position on the side of the platform next to the wall where he was in danger of being crushed, instead of placing himself in a position of safety upon one of the ears, and giving a signal therefrom; that by virtue of his contract of employment it was the duty of the deceased to couple cars elsewhere, as well as upon defendant’s elevated track; that he was an experienced brakeman who had frequently before the accident coupled and uncoupled cars at night time, upon this elevated track, and at other tracks of similar character; that the dangers, if any, were open and obvious, and that by reason of the premises he had assumed the risk of all injuries received on the occasion mentioned in plaintiff’s petition.
The defendant assigns error in the overruling of its. demurrer to plaintiff’s petition, in the court’s refusal to give an instruction in the nature of a demurrer to the evidence; that the finding of the jury is against the evidence and the’ admitted physical fact that de*38fendant placed himself in- a position where he was bound to be crushed, and signaled and invited the movement of the train, which resulted in his death; that the court erred in giving improper instructions asked by plaintiff and in refusing proper instructions asked by defendant.
Pleading: Next of Kin: Damges. I. Defendant challenges the sufficiency of the petition in that it does not charge wherein ^he next of kin of the deceased have suffered pecuniary loss by reason of his death through the alleged negligence of the defendant.
The next of kin, to-wit, the father, mother, brothers and sister of deceased are named in the petition, but aside from a general allegation of damages in the prayer, there is in the pleading no reference to injury suffered by anyone as a result of the death of decedent. The court could not, of course, be guided by the prayer in determining the nature of the relief sought. [State ex rel. v. Barnett, 245 Mo. 99.]
As an elementary proposition in measuring the sufficiency of a petition of. the character of the one under consideration, it may be stated generally, proper regard being had for the statute upon which the action is based, that the same rules of pleading are applicable as in an action for personal injury.
The right of action being statutory (Casey v. St. L. Tr. Co., 205 Mo. 721, 724; Id., 116 Mo. App. 235), the allegations of the petition should be sufficiently full and definite to bring the cause clearly within the purview of the statute, in conformity with the general rule that an action based upon a statute should charge such facts as will bring it within the terms of the act creating it. [Williams v. Railroad, 233 Mo. 666, 681; Gilkeson v. Railroad, 222 Mo. l. c. 183.]
While no greater certainty is required in the pleading than is found in the statute itself, at least those *39facts which, the latter names as the basis of the right of action, should be set forth. [31 Cyc. 115, and cases.] There is, however, a more cogent reason than the foregoing, and one more particularly applicable to the case at bar, why the petition should set forth the material portions of the statute upon which the action is based. By the terms of the statute the jury, within the limit named, are authorized to assess the damages at such sum as they may deem to be fair and just, reference being had to the necessary injury resulting from the death to the surviving parties who may he entitled to sue. These conditions are material parts of the statute and stamp it as compensatory. [Honea v. Railroad, 245 Mo. l. c. 645; Boyd v. Railroad, 236 Mo. 54; Hegberg, Admr., v. Railroad, 164 Mo. App. 514, 559; Johnson v. Mining Co., 171 Mo. App. 134, 143.] Such being the character of the action the parts indicative of its nature are required to be proved to authorize recovery thereunder, and it is, therefore, necessary that they he pleaded. [Safford v. Drew, 3 Duer, 627, 633; Serenson v. Railroad, 45 Fed. 407.] This court in thus determining the character of this statute has on account of its unmistakable terms only found it necessary heretofore to declare it to be compensatory without alleging the reasons for this conclusion. In Hegberg v. Railroad, supra, and Johnson v. Mining Co., supra, Nixon and Farrington, JJ., of the Springfield Court of Appeals, at different times and in different cases, have respectively elaborated with force and clearness not only the reasons why this statute is compensatory, but that being so, its material parts should he pleaded and proved. In addition, the purpose of each of the sections forming this statute and their relations to each other are succinctly defined by Sturgis, J., in a concurring opinion filed in the Johnson case, supra, leaving nothing more to be said on this question save by way of repetition.
*40It may be contended, as has been inferentially stated in opinions rendered by this court construing this statute, that an action thereunder brought in general terms, as in the case at bar, implies pecuniary loss to the beneficiaries from the death, and in the absence of pleading and proof of such loss a recovery may he had for at least nominal damages. While no reason has been stated here for this implied ruling, it is held in other jurisdictions that damages necessarily flow from the negligent killing and that whenever there is proof of such negligence on the part of the defendant and of the existence of next of kin, the action will lie at least for nominal damages. [Tiffany, Death by Wrongful Act (2 Ed.), sec. 180, and cases cited under note 174.]
However, except to determine whether the petition states a cause of action under any circumstances, the question of nominal damages is not involved in this case. Keeping in mind the general observations heretofore made in regard to the sufficiency of,a petition of the character of the one at bar, notwithstanding this suit is brought by the personal representative, it ber comes necessary for us to determine whether the following material facts have been properly pleaded: (1) the existence of beneficiaries such as “are entitled to sue” within the contemplation of the statute (Sec. 5427, supra), and (2) the personal injury suffered by such beneficiaries from the death of the decedent through the alleged wrongful act of the defendant.
Under the terms of the statute the verdict of the jury is to be determined by “reference to the necessary injury resulting from the death to the surviving parties who may be entitled to sue.”
The correctness of the conclusion reached in the Hegberg and Johnson cases, supra, is not questioned, that where suit is brought by a- personal representative, as here, he sues under the statute as a trustee of an express trust for such existing beneficiaries as are *41named under section 332, Bevised Statutes 1909, and by these beneficiaries are meant “such surviving parties as are entitled to sue” within the meaning of the statute under which the action is brought. The St. Louis Court of Appeals has reached a like conclusion in Troll, Admr., v. Laclede Gas Light Co., 182 Mo. App. 600. In other jurisdictions under statutes similar, and in some instances almost identical, with the one here under review, it is held where suit is authorized to be brought by a personal representative for a wrongful death, the existence of the beneficiaries should be alleged. [Oulighan, Admr., v. Butler, 189 Mass. 287; Vander Wegen v. Great Northern Ry. Co., 114 Minn. 118, 121; Webster v. Norwegian Mining Co., 137 Cal. 399; Railroad v. Maxwell, 113 Tenn. 464, 473; Village of Assumption v. Campbell, 95 Ill. App. 521; C. B. & Q. Ry. Co. v. Oyster, 58 Neb. 1.]
But it is not necessary that such beneficiaries should be named other than to indicate their relationship to the deceased. [Conant v. Griffin, 48 Ill. 410; Pennsylvania Co. v. Coyer, 163 Ind. 631; Howard v. Del. & H. Canal Co., 40 Fed. 195, 6 L. R. A. 75.]
We find that the petition in the instant case alleges that “deceased was an unmarried man . . . who left surviving him a father, mother, brothers and sister as his next of kin.” This is a sufficient allegation as to the existence of beneficiaries and in this respect the petition is not subject to objection.
Negligent Killing of Next of Kin: Allegation of Damages. II. Ee'lative to the necessity of an allegation of damages in the petition. As we have heretofore stated generally while it has been impliedly held here and expressly held elsewhere, under petitions framed as in the case at bar, that a verdict for nominal damages may be sustained, the rule seems to'be well established, where substantial d&nmges are sought, to require the facts to be alleged showing the pecuniary loss *42occasioned by the death of the decedent. Under the statute in question the jury, within the limit named, may award such damages as may be deemed fair and just, reference being had to the necessary injury resulting to the beneficiaries. In no other manner than by proof can it be determined what damages are fair and just in each particular case, reference being had to the injury caused by the death of decedent. Proof being necessary it can be admitted only under a pleading authorizing same.
In many cases based on statute similar to the one under consideration, it is held that a distinction is to be drawn between actions on behalf of beneficiaries so related to the deceased that the law imposed upon him, while living, the duty of their support, and those actions in which the beneficiaries were not so related; it being held in regard to the first class that it is enough if the petition shows the existence of such beneficiaries, the pecuniary loss or injury being thereby sufficiently averred (Peden v. Am. Br. Co., 120 Fed. 523; Kearney Elec. Co. v. Laughlin, 45 Neb. 390; City of Friend v. Burleigh, 53 Neb. 674); but in the second class it is necessary that the petition allege facts showing an actual pecuniary interest in the life of the decedent and a consequent loss by reason of his death. [Thompson v. Railroad, 104 Fed. 845; Greenwood v. King, 82 Neb. 17; Orgall v. C. B. & Q. Ry. Co., 46 Neb. 4.] No such distinction obtains here and in view of the plain and unequivocal terms of the statute we are of the opinion that the petition should allege the loss sustained by the beneficiaries by reason of the death of the decedent regardless of the degree of their relationship to him. [Rouse v. Electric Ry., 128 Mich. 149, 155; Regan v. Railroad, 51 Wis. 599, 602.] Lacking this essential averment the petition does not state a cause of action for substantial damages and this will suffice to determine the issue adversely to the plaintiff, unless, upon an examination of the facts, it is disclosed *43that decedent came to his death through the negligence of the defendant, in which event the petition is sufficient to sustain a verdict for nominal damages which will authorize a reversal and remanding of the cause.
Contributory Negligence: Assuming Place of Obvious Danger. III. Do the facts authorize a verdict for nominal damages? The decedent was an experienced brakeman. He had been employed in that capacity by'defendant for three years prior to the accident which resulted in his death. For three months immediately preceding the accident he had been brakeing on the particular division on which the elevated track and coal chutes were situated and had frequently at night time coupled cars at this point. Thus familiar with the surroundings, as he must have been on account of the character of his labor, it would be contrary to all human experience if he did not know the relative locations of the switch track and the dead wall or back of the chutes. Armed with this knowledge, if possessed with average intelligence, and there is nothing to indicate the contrary, he must have known that the space between a car on the switch track and the dead wall was not sufficient to permit one to stand there without being crushed. In addition, he must have known that this space was not intended for the use of brakemen but simply to enable cars placed there for unloading to- “clear” or be moved back and forth on the switch track without striking the wall. There is no evidence that the space between a dead wall and the car track,. at such locations as we find here, is ever used or is intended to be used by brákeman to step into after coupling cars; on the contrary, the evidence as to the custom at this particular location and elsewhere under similar circumstances is that after a coupling is made the brakeman climbs into the car and therefrom gives the engineer the signal to move. Instead of so doing, the decedent stepped into the seven-inch space *44between the track and the wall, and with his lantern signaled the engineer to move the car which crushed the life out of decedent.
The books afford few parallels to this reckless disregard of one’s own safety. We cannot characterize decedent’s conduct other than that of contributory negligence. Fully aware of the conditions and dangers incident to his employment, which were not obscure but were open, obvious and apparent, he knowingly put himself in a place of peril and it must be held that he assumed the risk of the injury sustained. There are, therefore, no facts upon which a finding for even nominal damages can be sustained, and the judgment of the trial court is reversed.
Brown and Far Is, JJconcur in paragraph three and the result.